El Juez Presidente Sr. del Tobo,
emitió la opinión del tribunal.
Mir & Ben demandaron a Agustín Seguróla en cobro de cuatrocientos dólares. Se alegó la existencia de un pagaré firmado por el demandado reconociendo la deuda. Seguróla contestó admitiendo la existencia del pagaré pero alegó que la deuda procedía de la cesión de ciertas películas para ser exhibidas en el territorio venezolano .exclusivamente y que *614el contrato celebrado al efecto fné violado por el deman-dante ocasionando perjuicios al demandado por valor de quinientos dólares.
Fné el pleito a juicio en la corte municipal dictándose fallo en contra del demandante. Apeló el demandante y celebrado el juicio. de nuevo, la corte de distrito pronunció sentencia condenando al demandado a pagar al demandante los cuatrocientos dólares reclamados y al demandante a pa-gar al demandado cuatrocientos doce dólares por concepto de daños y perjuicios.
No Conforme el demandante apeló para ante esta Corte Suprema señalando en su alegato la comisión de un solo error: el cometido a su juicio por la corte al declarar la contrademanda con lugar.
Argumentando ese error se refiere únicamente el ape-lante a cierto párrafo de la “ sentencia” de la corte del cual deduce que la corte no estaba en condiciones de fijar la cuantía de los perjuicios.
Dijo la corte:
“De la prueba presentada, la corte llega a las siguientes con-clusiones de liecho: — Que si bien es verdad que el demandado' debe al demandante la suma de $400.00 importe del pagaré y sus res-pectivos intereses, también es verdad que los demandantes exhibie-ron las películas en cuestión en contraversión del contrato efectuado con el demandado, causándole perjuicios cuya cuantía monta a la suma de $412.00, sin .que se haya podido determinar la suma es-pecífica.”
La redacción del párrafo es ambigua. Debe tratarse de un error material. Quizá la última palabra en vez de “es-pecífica” debe ser “reclamada” o “especificada” refirién-dose a la demanda. No se concibe que la corte dijera que no estaba en condiciones a virtud de la prueba practicada de fijar la cuantía de los daños como sostiene el apelante, cuando de lieclio los fijó en $412, suma comprendida dentro de los quinientos reclamados.
*615No forma parte de la transcripción la prueba practi-cada. El error señalado pnede calificarse de frívolo. Debe confirmarse la sentencia recurrida.

Confirmada la sentencia apelada.

Jneces concurrentes: Sres. Asociados Wolf, Aldrey, Hntchison y Franco Soto.